Caton, C. J. The declaration in this case is on a penal bond, and is unobjectionable in every particular. The court below, in what purports to be a bill of exceptions, informs this court that the demurrer was sustained because the declaration does not aver that the bond was entered into upon a sufficient consideration. The seal imports a consideration, and it was unnecessary to aver any other. The judgment will be reversed, and the cause remanded, with instructions to the County Court to enter judgment for the plaintiff on the demurrer, and to take an inquest of the plaintiff’s damages, and to award execution in proper form. Judgment reversed.